ORDER VACATING OPINION
Notice of appeal was filed in this case on December 13, 1973, seeking review of an alleged order of the trial court by which that court refused to grant a defense motion to suppress evidence allegedly obtained as a result of an illegal search and seizure. The briefs and arguments of both the appellant and appellee were devoted to the sole issue of the legality of the search and seizure by which the evidence sought to be suppressed was obtained. Neither party suggested to this Court any lack of jurisdiction or other insufficiency in the record. We filed our opinion on October 10, 1974, and in due course the opinion was published: McDaniel v. State, Fla.App. 1st, 1974, 301 So.2d 141. We subsequently discovered that the judgment and sentence forming the basis of the appeal was not rendered until November 4, 1974, subsequent to the filing of our said opinion and the issuance of our mandate, We thereupon issued an Order to Show Cause directing the parties, through their attorneys of record, to appear before us and show cause why our said opinion should not be vacated and set aside and our mandate withdrawn. At the hearing on said Order to Show Cause it was made to appear that a Petition for Writ of Certiorari had been filed in the Supreme Court of Florida and that one of the points raised there by appellant related to the jurisdiction of this Court. We thereupon filed a formal request in the Supreme Court of Florida requesting that jurisdiction be relinquished by that court so that we might properly consider whether or not jurisdiction had ever been lodged in this Court. By order dated May 12, 1975, our request was granted and 'jurisdiction was relinquished by the Supreme Court of Florida. Appellant thereafter, prior to our resolution of the matter, voluntarily dismissed his appeal. (All of said proceedings preceded Williams v. State, Fla.1975, 324 So.2d 74). In consideration of the foregoing it is
Ordered that this Court’s opinion in McDaniel v. State, reported at 301 So.2d 141, and our subsequent mandate be and they are hereby withdrawn and vacated.
BOYER, C. J., and RAWLS and Mc-CORD, TJ., concur.